Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 1 of 18




           EXHIBIT A:
Monthly Backpay Damages
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 2 of 18
                                Exhibit A --
                         Monthly Backpay Damages

              Counterfactual    Monthly        Monthly        Cumulative
   Month
             Monthly Earnings   Mitigation     Damages         Damages

   2003-06             $3,676         $3,451          $125            $125
   2003-07             $3,676         $3,546          $130            $255
   2003-08             $3,676         $3,546          $130            $385
   2003-09             $3,703          -$109         $3,812          $4,197
   2003-10             $3,703          -$109         $3,812          $8,009
   2003-11             $3,703          -$109         $3,812         $11,821
   2003-12             $3,777          -$109         $3,886         $15,707
   2004-01             $3,777          -$130         $3,907         $19,614
   2004-02             $3,777          -$130         $3,907         $23,521
   2004-03             $3,777          -$130         $3,907         $27,428
   2004-04             $3,777          -$130         $3,907         $31,335
   2004-05             $3,777          -$130         $3,907         $35,242
   2004-06             $3,777          -$130         $3,907         $39,149
   2004-07             $3,777          -$130         $3,907         $43,056
   2004-08             $3,777          -$130         $3,907         $46,963
   2004-09             $3,826          -$130         $3,956         $50,919
   2004-10             $3,826          -$130         $3,956         $54,875
   2004-11             $3,826          -$130         $3,956         $58,831
   2004-12             $3,960          -$130         $4,090         $62,921
   2005-01             $3,960           $386         $3,574         $66,495
   2005-02             $3,960           $386         $3,574         $70,069
   2005-03             $3,960           $386         $3,574         $73,643
   2005-04             $3,960           $386         $3,574         $77,217
   2005-05             $3,960           $386         $3,574         $80,791
   2005-06             $3,960           $386         $3,574         $84,365
   2005-07             $3,960           $386         $3,574         $87,939
   2005-08             $3,960           $386         $3,574         $91,513
   2005-09             $4,003           $386         $3,618         $95,131
   2005-10             $4,003           $386         $3,618         $98,749
   2005-11             $4,224           $386         $3,838        $102,587
   2005-12             $4,224           $386         $3,838        $106,425
   2006-01             $4,224         $1,231         $2,993        $109,418
   2006-02             $4,224         $1,231         $2,993        $112,411
   2006-03             $4,224         $1,231         $2,993        $115,404
   2006-04             $4,224         $1,231         $2,993        $118,397
   2006-05             $4,224         $1,231         $2,993        $121,390
   2006-06             $4,224         $1,231         $2,993        $124,383
   2006-07             $4,224         $1,231         $2,993        $127,376
   2006-08             $4,224         $1,231         $2,993        $130,369



                                                                       Exhibit A to
                                                   Michelle Todd's Findings of Fact
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 3 of 18
                                Exhibit A --
                         Monthly Backpay Damages

              Counterfactual    Monthly        Monthly        Cumulative
   Month
             Monthly Earnings   Mitigation     Damages         Damages

   2006-09             $4,273         $1,231         $3,042        $133,411
   2006-10             $4,412         $1,231         $3,181        $136,592
   2006-11             $4,412         $1,231         $3,181        $139,773
   2006-12             $4,412         $1,231         $3,181        $142,954
   2007-01             $4,412         $2,008         $2,405        $145,359
   2007-02             $4,412         $2,008         $2,405        $147,764
   2007-03             $4,485         $2,008         $2,477        $150,241
   2007-04             $4,485         $2,008         $2,477        $152,718
   2007-05             $4,485         $2,008         $2,477        $155,195
   2007-06             $4,485         $2,008         $2,477        $157,672
   2007-07             $4,485         $2,008         $2,477        $160,149
   2007-08             $4,485         $2,008         $2,477        $162,626
   2007-09             $4,593         $2,008         $2,585        $165,211
   2007-10             $4,684         $2,008         $2,677        $167,888
   2007-11             $4,684         $2,008         $2,677        $170,565
   2007-12             $4,684         $2,008         $2,677        $173,242
   2008-01             $4,684         $1,060         $3,624        $176,866
   2008-02             $4,684         $1,060         $3,624        $180,490
   2008-03             $4,942         $1,060         $3,881        $184,371
   2008-04             $4,942         $1,060         $3,881        $188,252
   2008-05             $5,189         $1,060         $4,128        $192,380
   2008-06             $5,272         $1,060         $4,212        $196,592
   2008-07             $5,272         $1,060         $4,212        $200,804
   2008-08             $5,272         $1,060         $4,212        $205,016
   2008-09             $5,525         $1,060         $4,465        $209,481
   2008-10             $5,525         $1,060         $4,465        $213,946
   2008-11             $5,525         $1,060         $4,465        $218,411
   2008-12             $5,525         $1,060         $4,465        $222,876
   2009-01             $5,525          -$124         $5,649        $228,525
   2009-02             $5,525          -$124         $5,649        $234,174
   2009-03             $5,825          -$124         $5,949        $240,123
   2009-04             $5,825          -$124         $5,949        $246,072
   2009-05             $5,825          -$124         $5,949        $252,021
   2009-06             $5,825          -$124         $5,949        $257,970
   2009-07             $5,825          -$124         $5,949        $263,919
   2009-08             $5,825          -$124         $5,949        $269,868
   2009-09             $5,825          -$124         $5,949        $275,817
   2009-10             $5,825          -$124         $5,949        $281,766
   2009-11             $5,825          -$124         $5,949        $287,715
   2009-12             $5,825          -$124         $5,949        $293,664


                                                                       Exhibit A to
                                                   Michelle Todd's Findings of Fact
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 4 of 18
                                Exhibit A --
                         Monthly Backpay Damages

              Counterfactual    Monthly        Monthly        Cumulative
   Month
             Monthly Earnings   Mitigation     Damages         Damages

   2010-01             $5,825          -$127         $5,952        $299,616
   2010-02             $5,825          -$127         $5,952        $305,568
   2010-03             $5,825          -$127         $5,952        $311,520
   2010-04             $5,825          -$127         $5,952        $317,472
   2010-05             $5,825          -$127         $5,952        $323,424
   2010-06             $5,825          -$127         $5,952        $329,376
   2010-07             $5,825          -$127         $5,952        $335,328
   2010-08             $5,825          -$127         $5,952        $341,280
   2010-09             $5,825          -$127         $5,952        $347,232
   2010-10             $5,825          -$127         $5,952        $353,184
   2010-11             $5,825          -$127         $5,952        $359,136
   2010-12             $5,825          -$127         $5,952        $365,088
   2011-01             $5,825          -$129         $5,954        $371,042
   2011-02             $5,825          -$129         $5,954        $376,996
   2011-03             $5,825          -$129         $5,954        $382,950
   2011-04             $5,825          -$129         $5,954        $388,904
   2011-05             $5,825          -$129         $5,954        $394,858
   2011-06             $5,825          -$129         $5,954        $400,812
   2011-07             $5,825          -$129         $5,954        $406,766
   2011-08             $5,825          -$129         $5,954        $412,720
   2011-09             $6,083          -$129         $6,212        $418,932
   2011-10             $6,083          -$129         $6,212        $425,144
   2011-11             $6,083          -$129         $6,212        $431,356
   2011-12             $6,083          -$129         $6,212        $437,568
   2012-01             $6,083          -$134         $6,217        $443,785
   2012-02             $6,083          -$134         $6,217        $450,002
   2012-03             $6,083          -$134         $6,217        $456,219
   2012-04             $6,083          -$134         $6,217        $462,436
   2012-05             $6,083          -$134         $6,217        $468,653
   2012-06             $6,083          -$134         $6,217        $474,870
   2012-07             $6,083          -$134         $6,217        $481,087
   2012-08             $6,083          -$134         $6,217        $487,304
   2012-09             $6,083          -$134         $6,217        $493,521
   2012-10             $6,083          -$134         $6,217        $499,738
   2012-11             $6,083          -$134         $6,217        $505,955
   2012-12             $6,083          -$134         $6,217        $512,172
   2013-01             $6,083            $59         $6,023        $518,195
   2013-02             $6,083            $59         $6,023        $524,218
   2013-03             $6,083            $59         $6,023        $530,241
   2013-04             $6,083            $59         $6,023        $536,264


                                                                       Exhibit A to
                                                   Michelle Todd's Findings of Fact
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 5 of 18
                                Exhibit A --
                         Monthly Backpay Damages

              Counterfactual    Monthly         Monthly       Cumulative
   Month
             Monthly Earnings   Mitigation      Damages        Damages

   2013-05             $6,143             $59        $6,084        $542,348
   2013-06             $6,143             $59        $6,084        $548,432
   2013-07             $6,143             $59        $6,084        $554,516
   2013-08             $6,143             $59        $6,084        $560,600
   2013-09             $6,143             $59        $6,084        $566,684
   2013-10             $6,143             $59        $6,084        $572,768
   2013-11             $6,143             $59        $6,084        $578,852
   2013-12             $6,143             $59        $6,084        $584,936
   2014-01             $6,143            -$59        $6,203        $591,139
   2014-02             $6,143            -$59        $6,203        $597,342
   2014-03             $6,143            -$59        $6,203        $603,545
   2014-04             $6,143            -$59        $6,203        $609,748
   2014-05             $6,205            -$59        $6,264        $616,012
   2014-06             $6,205            -$59        $6,264        $622,276
   2014-07             $6,205            -$59        $6,264        $628,540
   2014-08             $6,205            -$59        $6,264        $634,804
   2014-09             $6,383            -$59        $6,443        $641,247
   2014-10             $6,383            -$59        $6,443        $647,690
   2014-11             $6,383            -$59        $6,443        $654,133
   2014-12             $6,383            -$59        $6,443        $660,576
   2015-01             $6,383            -$36        $6,419        $666,995
   2015-02             $6,383            -$36        $6,419        $673,414
   2015-03             $6,383            -$36        $6,419        $679,833
   2015-04             $6,383            -$36        $6,419        $686,252
   2015-05             $6,576            -$36        $6,612        $692,864
   2015-06             $6,576            -$36        $6,612        $699,476
   2015-07             $6,576            -$36        $6,612        $706,088
   2015-08             $6,576            -$36        $6,612        $712,700
   2015-09             $6,576            -$36        $6,612        $719,312
   2015-10             $6,576            -$36        $6,612        $725,924
   2015-11             $6,576            -$36        $6,612        $732,536
   2015-12             $6,576            -$36        $6,612        $739,148
   2016-01             $6,576            -$36        $6,612        $745,760
   2016-02             $6,576            -$36        $6,612        $752,372
   2016-03             $6,576            -$36        $6,612        $758,984
   2016-04             $6,576            -$36        $6,612        $765,596
   2016-05             $6,806            -$36        $6,842        $772,438
   2016-06             $6,806            -$36        $6,842        $779,280
   2016-07             $6,806            -$36        $6,842        $786,122
   2016-08             $6,806            -$36        $6,842        $792,964


                                                                       Exhibit A to
                                                   Michelle Todd's Findings of Fact
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 6 of 18
                                Exhibit A --
                         Monthly Backpay Damages

              Counterfactual    Monthly         Monthly       Cumulative
   Month
             Monthly Earnings   Mitigation      Damages        Damages

   2016-09             $7,208            -$36        $7,244       $800,208
   2016-10             $7,208            -$36        $7,244       $807,452
   2016-11             $7,208            -$36        $7,244       $814,696
   2016-12             $7,208            -$36        $7,244       $821,940
   2017-01             $7,208            -$36        $7,244       $829,184
   2017-02             $7,208            -$36        $7,244       $836,428
   2017-03             $7,208            -$36        $7,244       $843,672
   2017-04             $7,208            -$36        $7,244       $850,916
   2017-05             $7,536            -$36        $7,572       $858,488
   2017-06             $7,536            -$36        $7,572       $866,060
   2017-07             $7,536            -$36        $7,572       $873,632
   2017-08             $7,536            -$36        $7,572       $881,203
   2017-09             $7,536            -$36        $7,572       $888,775
   2017-10             $7,536            -$36        $7,572       $896,347
   2017-11             $7,536            -$36        $7,572       $903,919
   2017-12             $7,536            -$36        $7,572       $911,490
   2018-01             $7,536            -$36        $7,572       $919,062
   2018-02             $7,536            -$36        $7,572       $926,634
   2018-03             $7,536            -$36        $7,572       $934,206
   2018-04             $7,536            -$36        $7,572       $941,777
   2018-05             $7,684            -$36        $7,720       $949,497
   2018-06             $7,914            -$36        $7,950       $957,447
   2018-07             $7,914            -$36        $7,950       $965,397
   2018-08             $7,914            -$36        $7,950       $973,347
   2018-09             $7,914            -$36        $7,950       $981,297
   2018-10             $7,914            -$36        $7,950       $989,247
   2018-11             $7,914            -$36        $7,950       $997,197
   2018-12             $7,914            -$36        $7,950      $1,005,147
   2019-01             $7,914            -$36        $7,950      $1,013,097
   2019-02             $7,914            -$36        $7,950      $1,021,047
   2019-03             $7,914            -$36        $7,950      $1,028,997
   2019-04             $7,914            -$36        $7,950      $1,036,947
   2019-05             $7,914            -$36        $7,950      $1,044,897




                                                                       Exhibit A to
                                                   Michelle Todd's Findings of Fact
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 7 of 18




           EXHIBIT B:
Counterfactual BOE Service
   and Salary History
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 8 of 18
                               Exhibit B --
              Counterfactual BOE Service and Salary History

           Month                   Title            Annual Salary
           2003-06   Regularly Appointed Teacher       $44,111
           2003-07   Regularly Appointed Teacher       $44,111
           2003-08   Regularly Appointed Teacher       $44,111
           2003-09   Regularly Appointed Teacher       $44,436
           2003-10   Regularly Appointed Teacher       $44,436
           2003-11   Regularly Appointed Teacher       $44,436
           2003-12   Regularly Appointed Teacher       $45,325
           2004-01   Regularly Appointed Teacher       $45,325
           2004-02   Regularly Appointed Teacher       $45,325
           2004-03   Regularly Appointed Teacher       $45,325
           2004-04   Regularly Appointed Teacher       $45,325
           2004-05   Regularly Appointed Teacher       $45,325
           2004-06   Regularly Appointed Teacher       $45,325
           2004-07   Regularly Appointed Teacher       $45,325
           2004-08   Regularly Appointed Teacher       $45,325
           2004-09   Regularly Appointed Teacher       $45,912
           2004-10   Regularly Appointed Teacher       $45,912
           2004-11   Regularly Appointed Teacher       $45,912
           2004-12   Regularly Appointed Teacher       $47,519
           2005-01   Regularly Appointed Teacher       $47,519
           2005-02   Regularly Appointed Teacher       $47,519
           2005-03   Regularly Appointed Teacher       $47,519
           2005-04   Regularly Appointed Teacher       $47,519
           2005-05   Regularly Appointed Teacher       $47,519
           2005-06   Regularly Appointed Teacher       $47,519
           2005-07   Regularly Appointed Teacher       $47,519
           2005-08   Regularly Appointed Teacher       $47,519
           2005-09   Regularly Appointed Teacher       $48,041
           2005-10   Regularly Appointed Teacher       $48,041
           2005-11   Regularly Appointed Teacher       $50,683
           2005-12   Regularly Appointed Teacher       $50,683
           2006-01   Regularly Appointed Teacher       $50,683
           2006-02   Regularly Appointed Teacher       $50,683
           2006-03   Regularly Appointed Teacher       $50,683
           2006-04   Regularly Appointed Teacher       $50,683
           2006-05   Regularly Appointed Teacher       $50,683
           2006-06   Regularly Appointed Teacher       $50,683
           2006-07   Regularly Appointed Teacher       $50,683
           2006-08   Regularly Appointed Teacher       $50,683




                                                                       Exhibit B to
                                                   Michelle Todd's Findings of Fact
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 9 of 18
                               Exhibit B --
              Counterfactual BOE Service and Salary History

           Month                   Title            Annual Salary
           2006-09   Regularly Appointed Teacher       $51,279
           2006-10   Regularly Appointed Teacher       $52,947
           2006-11   Regularly Appointed Teacher       $52,947
           2006-12   Regularly Appointed Teacher       $52,947
           2007-01   Regularly Appointed Teacher       $52,947
           2007-02   Regularly Appointed Teacher       $52,947
           2007-03   Regularly Appointed Teacher       $53,818
           2007-04   Regularly Appointed Teacher       $53,818
           2007-05   Regularly Appointed Teacher       $53,818
           2007-06   Regularly Appointed Teacher       $53,818
           2007-07   Regularly Appointed Teacher       $53,818
           2007-08   Regularly Appointed Teacher       $53,818
           2007-09   Regularly Appointed Teacher       $55,110
           2007-10   Regularly Appointed Teacher       $56,212
           2007-11   Regularly Appointed Teacher       $56,212
           2007-12   Regularly Appointed Teacher       $56,212
           2008-01   Regularly Appointed Teacher       $56,212
           2008-02   Regularly Appointed Teacher       $56,212
           2008-03   Regularly Appointed Teacher       $59,300
           2008-04   Regularly Appointed Teacher       $59,300
           2008-05   Regularly Appointed Teacher       $62,265
           2008-06   Regularly Appointed Teacher       $63,265
           2008-07   Regularly Appointed Teacher       $63,265
           2008-08   Regularly Appointed Teacher       $63,265
           2008-09   Regularly Appointed Teacher       $66,299
           2008-10   Regularly Appointed Teacher       $66,299
           2008-11   Regularly Appointed Teacher       $66,299
           2008-12   Regularly Appointed Teacher       $66,299
           2009-01   Regularly Appointed Teacher       $66,299
           2009-02   Regularly Appointed Teacher       $66,299
           2009-03   Regularly Appointed Teacher       $69,901
           2009-04   Regularly Appointed Teacher       $69,901
           2009-05   Regularly Appointed Teacher       $69,901
           2009-06   Regularly Appointed Teacher       $69,901
           2009-07   Regularly Appointed Teacher       $69,901
           2009-08   Regularly Appointed Teacher       $69,901
           2009-09   Regularly Appointed Teacher       $69,901
           2009-10   Regularly Appointed Teacher       $69,901
           2009-11   Regularly Appointed Teacher       $69,901
           2009-12   Regularly Appointed Teacher       $69,901




                                                                       Exhibit B to
                                                   Michelle Todd's Findings of Fact
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 10 of 18
                                Exhibit B --
               Counterfactual BOE Service and Salary History

            Month                  Title             Annual Salary
           2010-01   Regularly Appointed Teacher        $69,901
           2010-02   Regularly Appointed Teacher        $69,901
           2010-03   Regularly Appointed Teacher        $69,901
           2010-04   Regularly Appointed Teacher        $69,901
           2010-05   Regularly Appointed Teacher        $69,901
           2010-06   Regularly Appointed Teacher        $69,901
           2010-07   Regularly Appointed Teacher        $69,901
           2010-08   Regularly Appointed Teacher        $69,901
           2010-09   Regularly Appointed Teacher        $69,901
           2010-10   Regularly Appointed Teacher        $69,901
           2010-11   Regularly Appointed Teacher        $69,901
           2010-12   Regularly Appointed Teacher        $69,901
           2011-01   Regularly Appointed Teacher        $69,901
           2011-02   Regularly Appointed Teacher        $69,901
           2011-03   Regularly Appointed Teacher        $69,901
           2011-04   Regularly Appointed Teacher        $69,901
           2011-05   Regularly Appointed Teacher        $69,901
           2011-06   Regularly Appointed Teacher        $69,901
           2011-07   Regularly Appointed Teacher        $69,901
           2011-08   Regularly Appointed Teacher        $69,901
           2011-09   Regularly Appointed Teacher        $72,990
           2011-10   Regularly Appointed Teacher        $72,990
           2011-11   Regularly Appointed Teacher        $72,990
           2011-12   Regularly Appointed Teacher        $72,990
           2012-01   Regularly Appointed Teacher        $72,990
           2012-02   Regularly Appointed Teacher        $72,990
           2012-03   Regularly Appointed Teacher        $72,990
           2012-04   Regularly Appointed Teacher        $72,990
           2012-05   Regularly Appointed Teacher        $72,990
           2012-06   Regularly Appointed Teacher        $72,990
           2012-07   Regularly Appointed Teacher        $72,990
           2012-08   Regularly Appointed Teacher        $72,990
           2012-09   Regularly Appointed Teacher        $72,990
           2012-10   Regularly Appointed Teacher        $72,990
           2012-11   Regularly Appointed Teacher        $72,990
           2012-12   Regularly Appointed Teacher        $72,990
           2013-01   Regularly Appointed Teacher        $72,990
           2013-02   Regularly Appointed Teacher        $72,990
           2013-03   Regularly Appointed Teacher        $72,990
           2013-04   Regularly Appointed Teacher        $72,990




                                                                        Exhibit B to
                                                    Michelle Todd's Findings of Fact
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 11 of 18
                                Exhibit B --
               Counterfactual BOE Service and Salary History

            Month                  Title             Annual Salary
           2013-05   Regularly Appointed Teacher        $73,720
           2013-06   Regularly Appointed Teacher        $73,720
           2013-07   Regularly Appointed Teacher        $73,720
           2013-08   Regularly Appointed Teacher        $73,720
           2013-09   Regularly Appointed Teacher        $73,720
           2013-10   Regularly Appointed Teacher        $73,720
           2013-11   Regularly Appointed Teacher        $73,720
           2013-12   Regularly Appointed Teacher        $73,720
           2014-01   Regularly Appointed Teacher        $73,720
           2014-02   Regularly Appointed Teacher        $73,720
           2014-03   Regularly Appointed Teacher        $73,720
           2014-04   Regularly Appointed Teacher        $73,720
           2014-05   Regularly Appointed Teacher        $74,457
           2014-06   Regularly Appointed Teacher        $74,457
           2014-07   Regularly Appointed Teacher        $74,457
           2014-08   Regularly Appointed Teacher        $74,457
           2014-09   Regularly Appointed Teacher        $76,601
           2014-10   Regularly Appointed Teacher        $76,601
           2014-11   Regularly Appointed Teacher        $76,601
           2014-12   Regularly Appointed Teacher        $76,601
           2015-01   Regularly Appointed Teacher        $76,601
           2015-02   Regularly Appointed Teacher        $76,601
           2015-03   Regularly Appointed Teacher        $76,601
           2015-04   Regularly Appointed Teacher        $76,601
           2015-05   Regularly Appointed Teacher        $78,915
           2015-06   Regularly Appointed Teacher        $78,915
           2015-07   Regularly Appointed Teacher        $78,915
           2015-08   Regularly Appointed Teacher        $78,915
           2015-09   Regularly Appointed Teacher        $78,915
           2015-10   Regularly Appointed Teacher        $78,915
           2015-11   Regularly Appointed Teacher        $78,915
           2015-12   Regularly Appointed Teacher        $78,915
           2016-01   Regularly Appointed Teacher        $78,915
           2016-02   Regularly Appointed Teacher        $78,915
           2016-03   Regularly Appointed Teacher        $78,915
           2016-04   Regularly Appointed Teacher        $78,915
           2016-05   Regularly Appointed Teacher        $81,670
           2016-06   Regularly Appointed Teacher        $81,670
           2016-07   Regularly Appointed Teacher        $81,670
           2016-08   Regularly Appointed Teacher        $81,670




                                                                        Exhibit B to
                                                    Michelle Todd's Findings of Fact
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 12 of 18
                                Exhibit B --
               Counterfactual BOE Service and Salary History

            Month                  Title             Annual Salary
           2016-09   Regularly Appointed Teacher        $86,496
           2016-10   Regularly Appointed Teacher        $86,496
           2016-11   Regularly Appointed Teacher        $86,496
           2016-12   Regularly Appointed Teacher        $86,496
           2017-01   Regularly Appointed Teacher        $86,496
           2017-02   Regularly Appointed Teacher        $86,496
           2017-03   Regularly Appointed Teacher        $86,496
           2017-04   Regularly Appointed Teacher        $86,496
           2017-05   Regularly Appointed Teacher        $90,432
           2017-06   Regularly Appointed Teacher        $90,432
           2017-07   Regularly Appointed Teacher        $90,432
           2017-08   Regularly Appointed Teacher        $90,432
           2017-09   Regularly Appointed Teacher        $90,432
           2017-10   Regularly Appointed Teacher        $90,432
           2017-11   Regularly Appointed Teacher        $90,432
           2017-12   Regularly Appointed Teacher        $90,432
           2018-01   Regularly Appointed Teacher        $90,432
           2018-02   Regularly Appointed Teacher        $90,432
           2018-03   Regularly Appointed Teacher        $90,432
           2018-04   Regularly Appointed Teacher        $90,432
           2018-05   Regularly Appointed Teacher        $94,971
           2018-06   Regularly Appointed Teacher        $94,971
           2018-07   Regularly Appointed Teacher        $94,971
           2018-08   Regularly Appointed Teacher        $94,971
           2018-09   Regularly Appointed Teacher        $94,971
           2018-10   Regularly Appointed Teacher        $94,971
           2018-11   Regularly Appointed Teacher        $94,971
           2018-12   Regularly Appointed Teacher        $94,971
           2019-01   Regularly Appointed Teacher        $94,971
           2019-02   Regularly Appointed Teacher        $94,971
           2019-03   Regularly Appointed Teacher        $94,971
           2019-04   Regularly Appointed Teacher        $94,971
           2019-05   Regularly Appointed Teacher        $94,971




                                                                        Exhibit B to
                                                    Michelle Todd's Findings of Fact
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 13 of 18




            EXHIBIT C:
  Pre-Judgment Interest,
     ASAF Damages,
Counterfactual Salary­Step
    Adjustment, and
 Tax­Component Award
  Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 14 of 18
                                          Exhibit C --
                           Pre-Judgment Interest, ASAF Damages,
              Counterfactual Salary-Step Adjustment, and Tax-Component Award


           Cumulative   Cumulative   Total Cumulative              Counterfactual      Tax-
Month of                                               Cumulative
            Backpay      LAST Fees    Pre-Judgment                  Salary-Step     Component
Judgment                                              ASAF Damages
            Interest      Interest       Interest                   Adjustment        Award
2019-05       $79,692         $239           $79,931        $4,100       8F           $122,775




                                                                                     Exhibit C to
                                                                 Michelle Todd's Findings of Fact
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 15 of 18




    Exhibit D is Filed
      Under Seal
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 16 of 18




    Exhibit E is Filed
      Under Seal
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 17 of 18




     Exhibit F is Filed
       Under Seal
Case 1:96-cv-08414-KMW Document 1499-2 Filed 05/01/19 Page 18 of 18




    Exhibit G is Filed
      Under Seal
